office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 tlbelenkaya gl-130322-04 uilc date july third party communication none date of communication not applicable to r craig schneider general attorney small_business self-employed from pamela w fuller senior technician reviewer administrative provisions and judicial practice branch procedure administration sec_6621 and six year statute_of_limitations under u s c and this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent subject issue whether the internal_revenue_service irs has the authority to allow and pay overpayment interest after the six-year period of limitations for filing a suit under u s c and expires if the taxpayer filed its claim for additional interest with the irs within the six-year period but did not file suit within the six-year period conclusion yes the irs may allow and pay overpayment interest after the six-year period of limitations for filing a suit under u s c and expires if the taxpayer filed its claim for additional interest with the irs within the six-year period but did not file suit within the six-year period gl-130322-04 facts taxpayer filed a claim with the irs for additional overpayment interest under sec_6621 at the time when all statutory periods for filing a claim_for_refund of underpayment interest were closed but the six-year statutory period for filing a suit for additional overpayment interest under u s c and the six-year period was open after the taxpayer filed its administrative claim but before the irs finished allowing and paying the claim the six-year period of limitations expired without the taxpayer filing a suit in federal district_court pursuant to u s c or in the federal_court_of_claims pursuant to u s c sec_2501 law the government may pay interest only if authorized to do so by a specific statutory provision 127_us_251 sec_6611 of the internal_revenue_code code authorizes the irs to pay interest on any_tax overpayment sec_6601 requires the taxpayers to pay interest on any_tax underpayment the interest accrues at the rates established in sec_6621 for overpayment and sec_6621 for underpayment in congress added new sec_6621 of the code to provide that a net interest rate of zero applies to interest accruing on or after date on equivalent overlapping tax underpayments and tax overpayments additionally if certain conditions are met sec_6621 applies to interest accruing before date the irs issued three revenue procedures to provide guidance on application of sec_6621 revproc_2000_26 2000_1_cb_1257 applies to interest accruing on or after date revproc_99_43 1999_2_cb_579 which modified and superseded revproc_99_19 1999_1_cb_842 applies to interest accruing before date filing a claim_for_refund with the irs is a jurisdictional prerequisite for filing a suit_for_refund however no such statutory prerequisite exists for filing a suit for additional overpayment interest see sec_7422 and sec_28 u s c and but in revproc_99_19 revproc_99_43 and revproc_2000_26 the irs has requested taxpayers to file administrative claims for the application of the net interest rate of zero because the service has not been able to automatically determine when the net interest rate of zero applies the revenue procedures set forth the claim requirements and time limits for filing them in general if the period of limitation for refunding underpayment interest is closed at the time a claim under sec_6621 is filed but the period for paying additional overpayment interest is open the irs will apply the net rate of zero by increasing overpayment interest owed to the taxpayer revproc_99_43 sec_4 and revproc_2000_26 sec_4 the revenue procedures further provide that a claim for payment of additional interest allowable on an overpayment pursuant to sec_6611 must be filed within the 6-year period in which a suit must be filed pursuant to u s c and see rev_proc gl-130322-04 sec_4 and revproc_2000_26 sec_4 in setting forth this requirement the service relied on revrul_57_242 1957_1_cb_452 which provides that overpayment interest under sec_6611 may be allowed and paid_by the irs upon taxpayer’s request at any time within six years from the date on which the schedule listing the overpayment is signed id analysis you have asked whether the irs is authorized to allow and pay additional overpayment interest if after the taxpayer filed its claim but before the irs finishes allowing and paying the claim the six-year period of limitations expires without the taxpayer filing a suit in federal district_court pursuant to u s c or in the federal_court_of_claims pursuant to u s c sec_2501 the administrative requirement for filing a claim for additional overpayment interest pursuant to revproc_99_43 and revproc_2000_26 is independent from the requirement for filing a suit for additional interest under u s c and to fully protect taxpayers rights revrul_57_242 holds that an administrative claim for additional overpayment interest will not stop the running of the six-year period of limitations and that a taxpayer must file suit prior to the expiration of the six-year period to fully protect its rights to additional overpayment interest see revrul_57_242 and revproc_2000_26 though fully protect is not defined in the revenue_ruling a fair and logical interpretation is that it means preserving the right to judicial review revproc_2000_26 reinforces this interpretation some level of confusion regarding this issue may have resulted from literal construction of revrul_56_506 1956_2_cb_959 which holds that no allowance of interest on a refund_or_credit of an overpayment_of_tax may be made after the expiration of six years from the date of the allowance of the refund_or_credit unless a taxpayer has filed a civil_action against the united_states within such period although literally this ruling may appear contrary to the service’s position expressed here and in rev_rul the cases cited in revrul_56_506 lead us to conclude that the ruling addressed only whether the irs could allow and pay overpayment interest when the taxpayer filed its suit under u s c after the expiration of the six-year period neither revrul_56_506 nor the cases cited therein contemplate taxpayers’ filing administrative claims for additional overpayment interest before the expiration of the six- year period see colgate-palmolive-peet co v united_states fed 2d and dissolution for engineers public service co v united_states 137_fsupp_716 the only manner in which a taxpayer can fully protect its rights to additional overpayment interest is by filing a civil suit against the united_states prior to the termination of the 6-year statutory period set forth in u s c and revproc_2000_26 section gl-130322-04 deciding that the cause of action accrues on the date of the allowance of the refund_or_credit the courts dismissed the cases in favor of the government because plaintiffs commenced their actions against the united_states after expiration of the six- year period of limitations accordingly we believe that your facts are distinguishable from those addressed in revrul_56_506 and that the ruling does not resolve the situation at issue on the other hand revrul_57_242 which specifically discusses taxpayers filing administrative claims for overpayment interest resolves the issue it holds that overpayment interest under sec_6611 may be allowed and paid upon request at any time within six years from the date on which the schedule listing the overpayment is signed the phrase at any time within six years modifies only upon request therefore the logical reading of the ruling is that it provides a time limit on when taxpayers must file their claims with the irs for overpayment interest but no time limit on when the irs may allow and pay overpayment interest conclusion for the foregoing reasons we conclude the irs may allow and pay additional overpayment interest if the taxpayer files an administrative claim for additional interest within the six-year period of limitations under u s c and and it expires without the taxpayer filing a suit irrespective of whether the taxpayer files a suit the irs continues to have authority under sec_6611 of the code to consider a timely filed administrative claim for additional interest the irs should continue to caution taxpayers that filing a claim for overpayment interest with the irs within the 6-year period of limitation does not toll or protect the six-year statute under u s c and see revproc_2000_26 and revrul_57_242 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
